Citation Nr: 0510367	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  01-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the pleural cavity 
with retained foreign bodies.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran has recognized guerilla service with the 
Philippine Commonwealth Army from October 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.  
In August 2003, the Board remanded the case for additional 
development.  Unfortunately, as discussed below, another 
remand is required.

In a statement dated in April 2004, the veteran requested 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 1952, the RO granted the veteran service 
connection for a pleural cavity injury, moderate residuals of 
multiple shell fragment wounds with retained foreign bodies.  
This disability was evaluated as 20 percent disabling under 
Diagnostic Code 6818, effective from January 1952.  

Amendments to the respiratory disability regulations removed 
Diagnostic Code 6818 and added Code 6843, traumatic chest 
wall defect, pneumothorax, hernia, etc. 38 C.F.R. § 4.97 (in 
effect as of October 7, 1996).  Since the veteran filed his 
claim for an increased evaluation in April 1999, his 
disability must be considered under the current regulations.  

In the matter on appeal, the RO has continued the 20 percent 
rating under Diagnostic Code 6845, but in its discussions in 
the rating decisions, Statement of the Case (SOC), and 
Supplemental Statements of the Case (SSOC), it applied the 
old Diagnostic Code 6818.  There has been no discussion of or 
citation to 38 C.F.R. § 4.97, Diagnostic Code 6843 or 6845 in 
the SOC or SSOCs.  Accordingly, on remand the veteran must be 
provided a supplemental statement of the case containing a 
summary of the applicable laws and regulations, with 
appropriate citations.  See 38 C.F.R. § 19.31 (2004).  

Finally, the veteran was afforded a VA respiratory 
examination in June 2003; however, it is inadequate for 
rating purposes.  On remand, he should be afforded an 
additional VA examination.  See 38 U.S.C.A. § 5103A(d)).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Schedule the veteran for a VA pulmonary 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests, 
including pre- and post-bronchodilator 
pulmonary function tests (PFTs) (unless 
medically contraindicated), should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examination report must include a 
detailed account of all manifestations of 
residuals of a shell fragment wound of the 
pleural cavity with retained foreign bodies 
found to be present.  The examiner should 
report the percent predicted of FEV-1, FEV-
1/FVC, and DLCO.  

The examiner must distinguish between 
symptoms resulting from the veteran's 
service-connected residuals of a shell 
fragment wound of the pleural cavity with 
retained foreign bodies and those resulting 
from any nonservice-connected lung 
disorders.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, the examiner should so specify.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must notify him of the applicable laws and 
regulations, with appropriate citations, 
including 38 C.F.R. § 4.97, Diagnostic 
Codes 6843 and 6845 (2004).  He should be 
afforded an appropriate period of time 
within which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


